DETAILED ACTION
`Amendment received on December 14, 2021 has been acknowledged. Claims 33-39 have been cancelled and amendments to claims 1, 15, 19, 21 and 27 have been entered. Therefore, claims 1-32 are pending. 
Response to Amendment
	Applicant’s amendments are sufficient to overcome prior art of the record.  Application is in condition for allowance.
Response to Arguments
Applicant’s arguments, see Remarks, filed December 14, 2021, with respect to claims 1-32 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-32 has been withdrawn. 
Allowable Subject Matter
Claims 1-32 are allowed.
Drawings
	Drawings submitted July 22, 2020 are sufficient.
Reasons for Allowance
	Reasons for allowance are the same as disclosed in the Notice of Allowance, mail date February 11, 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687